Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

NOTICE OF ALLOWANCE
This action is in response to the amendment filed 3/22/2022. 

Examiner’s Amendment-Claims
2. 	The following Examiner's amendments have been authorized in a telephone interview with Applicant's representative, Jeanne Jodoin at 617 345-6057 on 6/28/2022.

In Claim 30, the phrase “the at least gRNA” is replaced with “the at least two gRNA”.


3. 	No foreign priority under 35 USC 119(a)-(d) or (f) 
The instant application was filed 8/17/2018 and is a national stage entry of PCT/US17/19097 filed 2/23/2017 and claims priority to US provisional application 62/299,864 filed 2/25/2016. Instant application makes no claim to foreign priority, and the indication by the Examiner in the non-final Office action mailed 9/30/2021 acknowledging that instant application makes a claim to foreign priority was in error.



Conclusion
4. 	Claims 1, 3, 6, 8, 9, 12, 15, 17, 20, 22, 23, 26, 28, 30, 37, 38 are allowed. 

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR S LEONARD whose telephone number is (571)270-3073.  The examiner can normally be reached on Mon-Fri 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARTHUR S LEONARD/Examiner, Art Unit 1633